 



Exhibit 10.3
[Form for Group SVPs]
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT AMONG
ESB FINANCIAL CORPORATION, ESB BANK
AND                     
     This AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”),
dated as of the 21st day of November 2006, among ESB Financial Corporation (the
“Corporation”), ESB Bank, a Pennsylvania chartered savings bank and a wholly
owned subsidiary of the Corporation (the “Bank”), and                      (the
“Executive”). Any reference to the “Employers” shall mean both the Corporation
and the Bank, and any reference to an “Employer” shall mean either the
Corporation or the Bank, as the context requires.
WITNESSETH:
     WHEREAS, the Executive is presently an officer of the Employers, and the
Executive and the Employers have previously entered into a change in control
agreement dated                     , 200___(the “Prior Agreement”);
     WHEREAS, the Employers desire to amend and restate the Prior Agreement in
order to make changes to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), as well as certain other changes;
     WHEREAS, the Employers desire to be ensured of the Executive’s continued
active participation in the business of the Employers; and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;
     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:
     1. Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
     (a) Annual Compensation. The Executive’s “Annual Compensation” for purposes
of this Agreement shall be deemed to mean the highest level of base salary and
cash bonus paid to the Executive by the Employers or any subsidiary thereof
during any of the three calendar

 



--------------------------------------------------------------------------------



 



years ending prior to the calendar year in which the Date of Termination occurs,
provided that the highest base salary and the highest cash bonus may be paid in
separate years.
     (b) Cause. Termination by the Employers of the Executive’s employment for
“Cause” shall mean termination because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order. For purposes of this paragraph, no act or failure to act
on the Executive’s part shall be considered Awillful@ unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
the Executive’s action or omission was in the best interest of the Employers.
     (c) Change in Control. “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
     (d) Code. Code shall mean the Internal Revenue Code of 1986, as amended.
     (e) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.
     (f) Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employers.
     (g) Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive following a Change of
Control based on:
     (i) Without the Executive’s express written consent, the assignment by the
Employers to the Executive of any duties which are materially inconsistent with
the Executive’s positions, duties, responsibilities and status with the
Employers immediately prior to a Change in Control, or a material change in the
Executive’s reporting responsibilities, titles or offices as an employee and as
in effect immediately prior to such a Change in Control, or any removal of the
Executive from or any failure to re-elect the Executive to any of such
responsibilities, titles or offices, except in connection with the termination
of the

2



--------------------------------------------------------------------------------



 



Executive’s employment for Cause, Disability or Retirement or as a result of the
Executive’s death or by the Executive other than for Good Reason;
     (ii) Without the Executive’s express written consent, a reduction by the
Employers in the Executive’s base salary as in effect on the date of the Change
in Control or as the same may be increased from time to time thereafter or a
reduction in the package of fringe benefits provided to the Executive; or
     (iii) The failure by the Employers to obtain the assumption of and
agreement to perform this Agreement by any successors as contemplated in
Section 6 hereof.
     (h) IRS. IRS shall mean the Internal Revenue Service.
     (i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for Cause, Disability or Retirement or by the
Executive for Good Reason shall be communicated by written ANotice of
Termination@ to the other party hereto. For purposes of this Agreement, a
ANotice of Termination@ shall mean a notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employers’ termination of the Executive’s employment
for Cause, which shall be effective immediately, and (iv) is given in the manner
specified in Section 7 hereof.
     (j) Retirement. ARetirement@ shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.
     2. Benefits Upon Termination. If the Executive’s employment by the
Employers shall be terminated within eighteen (18) months subsequent to a Change
in Control by (i) the Employers other than for Cause, Retirement or as a result
of the Executive’s death, or (ii) the Executive for Good Reason, then the
Employers shall, subject to the provisions of Section 3 hereof, if applicable:
     (a) pay to the Executive, in a lump sum as of the Date of Termination, a
cash amount equal to 2.99 times the Executive’s Annual Compensation; and
     (b) maintain and provide for a period ending at the earlier of
(i) thirty-six (36) months after the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (b)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident, disability and other employee
benefit plans, programs and arrangements in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than retirement

3



--------------------------------------------------------------------------------



 



plans or stock compensation plans of the Employers), provided that in the event
that the Executive’s participation in any plan, program or arrangement as
provided in this subparagraph (b) is barred, or during such period any such
plan, program or arrangement is discontinued or the benefits thereunder are
materially reduced, the Employers shall arrange to provide the Executive with
benefits substantially similar to those which the Executive was entitled to
receive under such plans, programs and arrangements immediately prior to the
Date of Termination. If the provision of any of the benefits covered by this
Section 2(b) would trigger the 20% tax and interest penalties under Section 409A
of the Code either due to the nature of such benefit or the length of time it is
being provided, then the benefit(s) that would trigger such tax and interest
penalties due to the nature of such benefit shall not be provided at all and the
benefit(s) that would trigger the tax and interest penalties if provided beyond
the “limited period of time” set forth in the regulations under Section 409A
shall not be provided beyond such limited period of time (collectively, the
“Excluded Benefits”), and in lieu of the Excluded Benefits the Employers shall
pay to the Executive, in a lump sum within 30 days following termination of
employment or within 30 days after such determination should it occur after
termination of employment, a cash amount equal to the cost to the Employers of
providing the Excluded Benefits.
     (c) The payments to the Executive hereunder shall be paid by the
Corporation and the Bank in the same proportion as the time and services
actually expended by the Executive on behalf of each respective Employer, and no
payments shall be duplicated.
     3. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 2 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers would constitute a “parachute payment” under Section 280G of the Code,
then the payments and benefits pursuant to Section 2 hereof shall be reduced by
the minimum amount necessary to result in no portion of the payments and
benefits under Section 2 being non-deductible to either of the Employers
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. If the payments and benefits under Section 2 are
required to be reduced, the cash severance shall be reduced first, followed by a
reduction in the fringe benefits. The determination of any reduction in the
payments and benefits to be made pursuant to Section 2 shall be based upon the
opinion of independent tax counsel selected by the Employers and paid for by the
Employers. Such counsel shall promptly prepare the foregoing opinion, but in no
event later than thirty (30) days from the Date of Termination, and may use such
actuaries as such counsel deems necessary or advisable for the purpose. Nothing
contained herein shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment other than
pursuant to Section 2 hereof, or a reduction in the payments and benefits
specified in Section 2 below zero.
     4. Mitigation; Exclusivity of Benefits.
     (a) The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 2(b) above.

4



--------------------------------------------------------------------------------



 



     (b) The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
     5. Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.
     6. Assignability. The Employers may assign this Agreement and their rights
hereunder in whole, but not in part, to any corporation, bank or other entity
with or into which the Employers may hereafter merge or consolidate or to which
the Employers may transfer all or substantially all of their respective assets,
if in any such case said corporation, bank or other entity shall by operation of
law or expressly in writing assume all obligations of the Employers hereunder as
fully as if it had been originally made a party hereto, but may not otherwise
assign this Agreement or their rights hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.
     7. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

         
 
  To the Employers:   ESB Financial Corporation and ESB Bank
 
      600 Lawrence Avenue
 
      Ellwood City, Pennsylvania 16117
 
       
 
  To the Executive:  
 
 
      At the address last appearing on the
 
      personnel records of the Employers

     8. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. In addition, notwithstanding anything in this Agreement to the
contrary, the Employers may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.
     9. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

5



--------------------------------------------------------------------------------



 



     10. Nature of Employment and Obligations.
     (a) Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.
     (b) Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.
     11. Term of Agreement. This Agreement shall terminate three (3) years after
December 1, 2006; provided that on or prior to December 1, 2007 and each
subsequent December 1st, the Boards of Directors of the Employers shall consider
(with appropriate corporate documentation thereof, and after taking into account
all relevant factors, including the Executive’s performance as an employee)
renewal of the term of this Agreement for an additional one (1) year, and the
term of this Agreement shall be so extended as of such December 1st unless the
Boards of Directors of the Employers do not approve such renewal and provide
written notice to the Executive, or the Executive gives written notice to the
Employers, at least thirty (30) days prior to such December 1st, of such party’s
or parties’ election not to extend the term beyond its then scheduled expiration
date; and provided further that, notwithstanding the foregoing to the contrary,
this Agreement shall be automatically extended for an additional one (1) year
upon a Change in Control.
     12. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     15. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and 12 C.F.R. Part 359.
     16. Regulatory Actions. The following provisions shall be applicable to the
parties to the extent that they are required to be included in agreements
between a savings association and its employees pursuant to Section 563.39(b) of
the Regulations Applicable to All Savings Associations, 12 C.F.R. '563.39(b), or
any successor thereto, and shall be controlling in the event of a conflict with
any other provision of this Agreement.

6



--------------------------------------------------------------------------------



 



     (a) If the Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Employers’ affairs pursuant to notice
served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance
Act (AFDIA@)(12 U.S.C. ''1818(e)(3) and 1818(g)(1)), the Employers’ obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Employers may, in their discretion: (i) pay the Executive all or part of the
compensation withheld while their obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of their obligations
which were suspended.
     (b) If the Executive is removed from office and/or permanently prohibited
from participating in the conduct of the Employers’ affairs by an order issued
under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. ''1818(e)(4) and
(g)(1)), all obligations of the Employers under this Agreement shall terminate
as of the effective date of the order, but vested rights of the Executive and
the Employers as of the date of termination shall not be affected.
     (c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA
(12 U.S.C. '1813(x)(1)), all obligations under this Agreement shall terminate as
of the date of default, but vested rights of the Executive and the Employers as
of the date of termination shall not be affected.
     (d) All obligations under this Agreement shall be terminated pursuant to 12
C.F.R. '563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employers is
necessary): (i) by the Director of the OTS, or his/her designee, at the time the
Federal Deposit Insurance Corporation (AFDIC@) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA (12 U.S.C. '1823(c)); or (ii) by the Director of the
OTS, or his/her designee, at the time the Director or his/her designee approves
a supervisory merger to resolve problems related to operation of the Bank or
when the Bank is determined by the Director of the OTS to be in an unsafe or
unsound condition, but vested rights of the Executive and the Employers as of
the date of termination shall not be affected.
     17. Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
All prior agreements between the Employers and the Executive with respect to the
matters agreed to herein, including without limitation the Prior Agreement
between the Employers and the Executive, are hereby superseded and shall have no
force or effect.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.

              Attest:   ESB FINANCIAL CORPORATION  
 
           
 
  By:        
 
           
 
      Charlotte A. Zuschlag    
 
      President and Chief Executive Officer    
 
            Attest:   ESB BANK
 
           
 
  By:        
 
           
 
      Charlotte A. Zuschlag    
 
      President and Chief Executive Officer    
 
           
Attest:
           
 
           
 
  By:        
 
           
 
           
 
           

8